UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7178



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS CARL HARRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-92-113-N, CA-97-389-2)


Submitted:   May 18, 1999                   Decided:   May 27, 1999


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Edward Schwartz, Cincinnati, Ohio, for Appellant.  Laura
Marie Everhart, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Carl Harris seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Harris, Nos. CR-92-

113-N; CA-97-389-2 (E.D. Va. Mar. 13, 1998; July 15, 1998).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2